Citation Nr: 1511895	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO. 13-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a neck disability.

5. Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to service connection for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 1979 rating decision denied the Veteran's claim to establish service connection for a left shoulder disability; the Veteran did not appeal that decision within the one-year appellate period nor was new and material evidence received within the appeal period.

2. Evidence received since the August 1979 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left shoulder disability.

3. The most competent and probative evidence does not reflect that the Veteran's current back disability is related to service.

4. The most competent and probative evidence does not reflect that the Veteran's current neck disability is related to service.
5. The most competent and probative evidence does not reflect that the Veteran's current residuals of a head injury are related to service.


CONCLUSIONS OF LAW

1. The August 1979 rating decision is final.  38 U.S.C. § 4005(c) (1976) 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence received to reopen the claim of entitlement to service connection for a left shoulder disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4. The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5. The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has reopened and remanded the Veteran's claim of entitlement to service connection for a left shoulder disability.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to these issues no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in September and November 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private medical records, and the statements of the Veteran.

The Veteran also testified at a May 2011 DRO hearing.  Under 38 C.F.R. 3.103(c)(2) (2014) the DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  During the Veteran's hearing, the DRO and the Veteran's representative asked the Veteran questions about the nature and etiology of his left shoulder, neck, back, and head disabilities.  The DRO also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearings.  As such, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Additionally, examinations were conducted in July 2011, September 2011, and December 2011 in connection with the Veteran's claims.  Review of the July 2011 VA examination report reflects an opinion that it is inconsistent with the medical record and therefore is inadequate for the purpose of adjudicating the Veteran's claims.  However, the September and December 2011 examinations are adequate.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  The examiner conducted the necessary range of motion tests and addressed the pertinent symptoms and functional impairment of the Veteran's claimed disabilities.  Opinions regarding the Veteran's neck and back disabilities were supported by adequate rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

The Veteran's left shoulder claim was previously denied in the final August 1979 rating decision in part because the evidence did not reflect that the Veteran had a current left shoulder disability.  The Veteran did not appeal the August 1979 decision nor was additional evidence received during the appeal period.  As such, the August 1979 decision is final with respect to this claim.  38 U.S.C. § 4005(c) (1976) 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

With respect to the Veteran's left shoulder, evidence received and obtained since the August 1979 decision includes the July 2011 examination report which reflects a diagnosis of painful shoulder with limitation of motion.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, evidence of a current disability.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claims of entitlement to service connection for a left shoulder disability.  On that basis, the claim is re-opened.

III. Service Connection - General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated chronic disorders, including arthritis and/or a psychosis, will be presumed to have been incurred in, or aggravated by, service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis (i.e. degenerative joint disease).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

IV. Service Connection - Back, head, and neck disabilities

The Veteran has asserted that his current back, head, and neck disabilities are the result of his military service.  Specifically, the Veteran claims that he was injured in May 1977 when a hatch came loose and fell on him, breaking his left forearm.  He has further stated that he has experienced back and neck pain since that time.

The Veteran was afforded examinations in July 2011, September 2011, and December 2011.  The examination reports reflect a diagnosis of back pain with mild limitation of motion.  X-rays taken at that time revealed degenerative disc disease of the cervical spine.  The Veteran has also been diagnosed with dementia and memory impairment.  As such, the criteria for element one of service connection, evidence of a current disability, is satisfied.

Further, service treatment records reflect that the Veteran was injured by a falling hatch in May 1977, resulting in a broken left forearm.  Service treatment records also contain a sick call for a motor vehicle accident that resulted in back and neck pain in April 1977.

However, the evidence does not demonstrate that the Veteran's current back, head, and neck conditions are related to his military service.  Notably, while the medical record contains a detailed accounting of his May 1977 in-service injury, at no point in the record is it noted that the Veteran received treatment for back, head, or neck pain or a back, head, or neck injury at that time.  Additionally, while the Veteran was injured in the April 1977 motor vehicle accident, he has not claimed that his current conditions are related to that accident.  Moreover, a report of medical examination dated in September 1977 indicates that the Veteran's back, head, and neck were normal at that time.  Also of note, while the Veteran did file a claim for service connection for his left shoulder, left forearm, and right ankle in 1979, he did not include a claim for a back, head, or neck disability at that time.  Rather, the Veteran did not claim entitlement to service connection for his back, head, and neck disabilities until March 2008, more than 30 years after separation.  Further, the first indication of back and neck pain in the medical record appears in August 2005 and reflects that the Veteran reported experiencing back pain for two years.  The Veteran first reported experiencing memory problems in the 1990's, and was diagnosed with progressive dementia in 2006, approximately 29 years after separation.

With regard to the medical opinions of record, the Board finds the September 2011 and December 2011 opinions to be highly probative.  After a review of the entire medical record, the examiner opined that it was less likely than not that the Veteran's current back, head, and neck disabilities were related to service.  In support of her opinion the examiner noted the September 1977 report of medical examination which did not note any back, head, or neck problems at the time of separation.  She further noted that there was no evidence in the service treatment records that the Veteran sustained any significant injury to his back, head, or neck at the time of the May 1977 injury.  Additionally, she observed that the April 1977 treatment records regarding the Veteran's motor vehicle accident indicate that he most likely experienced soft tissue damage to his neck, upper back, and right shoulder at that time.  It was also noted that the April 1977 injuries resolved without further issue.  Lastly, with regard to the head disability, the examiner noted that it was unlikely that the Veteran experienced a head trauma at the time of the May 1977 incident.  Specifically, she noted that blunt force trauma severe enough to fracture the Veteran's arm would have resulted in significant head trauma had the hatch in fact struck the Veteran.  However, based on the absence of any head trauma in the service treatment records, it is unlikely that the Veteran's head was involved in the accident.

The Board notes the May 2011 private medical opinion submitted by the Veteran's physician.  However, this opinion is not afforded much probative value as it is not based upon adequate rationale.  Specifically, the entire basis for the examiner's opinion are the reports of the Veteran indicating that he injured his back and neck at the time of the May 1977 incident and has had pain since.  However, as described above, the service treatment records are negative for any indication that the Veteran's back and neck were injured at the time of the May 1977 incident.  Further, the Board has not found the Veteran's reports of back and neck pain since service to be credible.  The Veteran did not initially file a claim for his back, head, and neck in 1979 and he reported experiencing back pain for only two years in 2005.  In that regard, although the Veteran is competent to report observable symptoms, such as pain and memory loss, he is not competent to provide an opinion as to whether his current disability is causally or etiologically related to his service or whether it onset during active duty.  The Board notes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), however, the specific issue in this case, the etiology of a back, head, and neck disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his back and neck disabilities because the most persuasive and probative evidence of record is against a finding that there is a nexus between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a left shoulder disability is re-opened, and to that extent the appeal is granted.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a neck disability is denied.
Entitlement to service connection for residuals of a head injury is denied.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's remaining claim.

With regard to the Veteran's left shoulder claim, the Board does not find the September or December 2011 medical opinions to be adequate.  Specifically, the examiner opined that the Veteran's current left shoulder disability was not related to service based in part on the absence of treatment or residuals of a left shoulder injury at the time of his in-service injury in May 1977.  However, review of the record reflects that the Veteran submitted a claim for service connection for his left shoulder in 1979 at which time he was examined.  The August 1978 examination report reflects no pathology but does note painful movement and mild limitation of motion of the left shoulder.  Further, the Veteran testified at the May 2011 DRO hearing that after being struck by the hatch his left arm was trapped and he was left hanging precariously above the floor.  As the examiner did not address this evidence in her opinion, it is inadequate for VA purposes and remand is required to obtain a new opinion.

Accordingly, the claims are REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's left shoulder disability.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be accomplished.  After examination and review of all of the evidence, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disability was caused by or is otherwise related to his military service, to include the May 1977 accident?

The examiner should specifically consider the painful motion and mild limitation of motion noted in the August 1978 examination as well as the Veteran's statements regarding the nature of his injury in service.  The Veteran has stated that a hatch struck his shoulder and his arm became trapped and he was hanging above the floor by his arm.

All opinions provided must be accompanied by adequate rationale.

2. Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).

3. After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim considering all the evidence of record.  If the benefit requested on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


